UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-12991 BANCORPSOUTH, INC. (Exact name of registrant as specified in its charter) Mississippi 64-0659571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Mississippi Plaza, 201 South Spring StreetTupelo, Mississippi (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(662) 680-2000 NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One):Large accelerated filer [X]Accelerated filer []Non-accelerated filer (Do not check if a smaller reporting company) []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of August 1, 2011, the registrant had outstanding 83,488,963 shares of common stock, par value $2.50 per share. BANCORPSOUTH, INC. TABLE OF CONTENTS PART I. Financial Information Page ITEM 1. Financial Statements Consolidated Balance Sheets June 30, 2011 and 2010 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations (Unaudited) Three Months and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Cash Flows (Unaudited)Six Months Ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 67 ITEM 4. Controls and Procedures 67 PART II. Other Information ITEM 1A. Risk Factors 68 ITEM 6. Exhibits 68 FORWARD-LOOKING STATEMENTS Certain statements contained in this Report may not be based on historical facts and are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements may be identified by reference to a future period(s) or by the use of forward-looking terminology, such as “anticipate,”“assume,” “believe,” “estimate,” “expect,” “may,” “might,” “will,” “intend,” “indicated,” “could,” or “would,” or future or conditional verb tenses, and variations or negatives of such terms. These forward-looking statements include, without limitation, those relating to net interest revenue, estimates of fair value discount rates, fair values ofavailable-for-sale securities, the amount of the Company’s non-performing loans and leases, credit quality, credit losses, liquidity, off-balance sheet commitments and arrangements, valuation of mortgage servicing rights, allowance and provision for credit losses, the Company’s ability to meet the challenges of the current economic cycle, continued weakness in the economic environment, early identification and resolution of credit issues, utilization of non-GAAP financial measures, the ability of the Company to collect all amounts due according to the contractual terms of loan agreements, goodwill impairment, the Company’s reserve for losses from representation and warranty obligations, the impact of recent accounting pronouncements, the Company’s foreclosure process related to mortgage loans, the impact of the Durbin Debit Interchange Amendment on the Company’s debit card revenue, the impact of the Federal Reserve’s new rules regarding overdraft payments on the Company’s service charge revenue, the resolution of non-performing loans that are collaterally dependent, real estate values, fully-indexed interest rates, interest rate risk, interest rate sensitivity, calculation of economic value of equity, concessions granted to borrowers experiencing financial difficulties, diversification of the Company’s revenue stream, liquidity needs and strategies, sources of funding, net interest margin, payment of dividends, the impact of federal and state regulatory requirements for capital on the Company’s ability to meet its cash obligations, the impact of pending litigation and the implementation and effect of remedial actions to address the material weakness in internal control over financial reporting. We caution you not to place undue reliance on the forward-looking statements contained in this report, in that actual results could differ materially from those indicated in such forward-looking statements as a result of a variety of factors. These factors include, but are not limited to, conditions in the financial markets and economic conditions generally, the soundness of other financial institutions, the availability of capital on favorable terms if and when needed, liquidity risk, the credit risk associated with real estate construction, estimates of costs and values associated with acquisition and development loans in the Company’s loan portfolio, the adequacy of the Company’s allowance for credit losses to cover actual credit losses, governmental regulation and supervision of the Company’s operations, the susceptibility of the Company’s business to local economic conditions, the impact of recent legislation and regulations on service charges for core deposit accounts, changes in interest rates, the impact of monetary policies and economic factors on the Company’s ability to attract deposits or make loans, volatility in capital and credit markets, the impact of hurricanes or other adverse weather events, risks in connection with completed or potential acquisitions, dilution caused by the Company’s issuance of securities to raise capital or to acquire other banks, bank holding companies, financial holding companies and insurance agencies, restrictions on the Company’s ability to declare and pay dividends, the Company’s growth strategy, diversification in the types of financial services the Company offers, competition with other financial services companies, interruptions or breaches in security of the Company’s information systems, the failure of certain third party vendors to perform, the Company’s ability to improve its internal controls adequately, any requirement that the Company write down goodwill or other intangible assets, other factors generally understood to affect the financial results of financial services companies and other factors detailed from time to time in the Company’s press releases and filings with the Securities and Exchange Commission.We undertake no obligation to update these forward-looking statements to reflect events or circumstances that occur after the date of this report. 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. BANCORPSOUTH, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, June 30, (Unaudited) (Unaudited) (Dollars in thousands, except per share amounts) ASSETS Cash and due from banks $ $ $ Interest bearing deposits with other banks Held-to-maturity securities, at amortized cost - Available-for-sale securities, at fair value Federal funds sold and securities purchased under agreement to resell - Loans and leases Less:Unearned income Allowance for credit losses Net loans Loans held for sale Premises and equipment, net Accrued interest receivable Goodwill Bank owned life insurance Other real estate owned Other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits: Demand:Noninterest bearing $ $ $ Interest bearing Savings Other time Total deposits Federal funds purchased and securities sold under agreement to repurchase Short-term Federal Home Loan Bank and other short-term borrowings Accrued interest payable Junior subordinated debt securities Long-term Federal Home Loan Bank borrowings Other liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock, $2.50 par value per share Authorized - 500,000,000 shares; Issued - 83,488,962, 83,481,737 and 83,481,738 shares, respectively Capital surplus Accumulated other comprehensive loss ) ) Retained earnings TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ (1)Derived from audited financial statements. See accompanying notes to consolidated financial statements. 3 BANCORPSOUTH, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months ended Six months ended June 30, June 30, (In thousands, except for per share amounts) INTEREST REVENUE: Loans and leases $ Deposits with other banks 33 54 Federal funds sold and securities purchased under agreement to resell 35 Held-to-maturity securities: Taxable Tax-exempt Available-for-sale securities: Taxable Tax-exempt Loans held for sale Total interest revenue INTEREST EXPENSE: Deposits: Interest bearing demand Savings Other time Federal funds purchased and securities sold under agreement to repurchase Federal Home Loan Bank borrowings Junior subordinated debt Other - 2 2 5 Total interest expense Net interest revenue Provision for credit losses Net interest revenue, after provision for credit losses NONINTEREST REVENUE: Mortgage lending ) Credit card, debit card and merchant fees Service charges Trust income Security gains (losses), net ) Insurance commissions Other Total noninterest revenue NONINTEREST EXPENSE: Salaries and employee benefits Occupancy, net of rental income Equipment Deposit insurance assessments Prepayment penalty on FHLB borrowings - 0 Other Total noninterest expense Income (loss) before income taxes ) ) Income tax (benefit) expense ) ) ) Net income (loss) $ $ ) $ $ ) Earnings (loss) per share:Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Dividends declared per common share $ See accompanying notes to consolidated financial statements. 4 BANCORPSOUTH, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, (In thousands) Operating Activities: Net income (loss) $ $ ) Adjustment to reconcile net income (loss) to netcash provided by operating activities: Provision for credit losses Depreciation and amortization Deferred taxes ) ) Amortization of intangibles Amortization of debt securities premium and discount, net Share-based compensation expense Security gains, net ) ) Net deferred loan origination expense ) ) Excess tax benefit from exercise of stock options (8 ) ) Decrease in interest receivable Decrease in interest payable ) ) Realized gain on mortgages sold ) ) Proceeds from mortgages sold Origination of mortgages held for sale ) ) Increase in bank-owned life insurance ) ) (Increase) decrease in prepaid pension asset ) 21 Decrease in prepaid deposit insurance assessments Other, net ) ) Net cash provided by operating activities Investing activities: Proceeds from calls and maturities of held-to-maturity securities Proceeds from calls and maturities of available-for-sale securities Proceeds from sales of available-for-sale securities Purchases of held-to-maturity securities ) ) Purchases of available-for-sale securities ) ) Net decrease in short-term investments - Net decrease in loans and leases Purchases of premises and equipment ) ) Proceeds from sale of premises and equipment 73 Contingency earn-out payment ) - Other, net ) ) Net cash provided by (used in) investing activities ) Financing activities: Net (decrease) increase in deposits ) Net decrease in short-term debt and other liabilities ) ) Repayment of long-term debt ) ) Issuance of common stock Excess tax benefit from exercise of stock options 8 21 Payment of cash dividends ) ) Net cash (used in) provided by financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 5 BANCORPSOUTH, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF FINANCIAL STATEMENT PRESENTATION AND PRINCIPLES OF CONSOLIDATION The accompanying unaudited interim consolidated financial statements of BancorpSouth, Inc. (the “Company”) have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and follow general practices within the industries in which the Company operates.For further information, refer to the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.In the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial statements have been included and all such adjustments were of a normal, recurring nature.The results of operations for the three-month and six-month periods ended June 30, 2011 are not necessarily indicative of the results to be expected for the full year.Certain 2010 amounts have been reclassified to conform with the 2011 presentation. The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiaries, BancorpSouth Bank (the “Bank”) and Gumtree Wholesale Insurance Brokers, Inc., and the Bank’s wholly-owned subsidiaries, Century Credit Life Insurance Company, Personal Finance Corporation of Tennessee, BancorpSouth Insurance Services, Inc., BancorpSouth Investment Services, Inc., BancorpSouth Municipal Development Corporation and BancorpSouth Bank Securities Corporation. NOTE 2 – LOANS AND LEASES The Company’s loan and lease portfolio is disaggregated into the following segments:commercial and industrial; real estate; credit card; and all other loans and leases.The real estate segment is further disaggregated into the following classes:consumer mortgage; home equity; agricultural; commercial and industrial-owner occupied; construction, acquisition and development; and commercial.Certain loans within the prior period real estate consumer mortgage portfolio have been reclassified into the real estate construction acquisition and developmentportfolioin order to conform to current period presentation. This reclassification was determined necessary based on an analysis of the underlying uses of the collateral of the portfolios. The reclassification did not impact the overall amount of nonperforming loansnor did it impact the allowance for credit losses. A summary of gross loans and leases by segment and class as of the dates indicated follows: June 30, December 31, (In thousands) Commercial and industrial $ $ $ Real estate Consumer mortgages Home equity Agricultural Commercial and industrial-owner occupied Construction, acquisition and development Commercial Credit cards All other Total $ $ $ 6 The following table shows the Company’sloans and leases, net of unearned income, as of June 30, 2011 by segment, class and geographical location: Alabama Greater and Florida Memphis Northeast Texas and Panhandle Arkansas Mississippi Missouri Area Tennessee Louisiana Other Total (In thousands) Commercial and industrial $ Real estate Consumer mortgages Home equity Agricultural Commercial and industrial-owner occupied Construction, acquisition and development Commercial Credit cards - All other Total $ The Company does not have any loan concentrations, other than those reflected in the preceding tables, which exceed 10% of total loans.A substantial portion of construction, acquisition and development loans are secured by real estate in markets in which the Company is located.Prior to March of 2010, some of these loans were structured with interest reserves to fund interest costs during the construction and development period.The Company’s general loan policy was changed in March of 2010 to prohibit the use of interest reserves on loans made after that time.Additionally, certain of these loans were structured with interest-only terms.A portion of the consumer mortgage and commercial real estate portfolios originated through the permanent financing of construction, acquisition and development loans.The prolonged economic downturn has negatively impacted many borrowers’ and guarantors’ ability to make payments under the terms of the loans as their liquidity has been depleted.Accordingly, the ultimate collectability of a substantial portion of these loans and the recovery of a substantial portion of the carrying amount of other real estate owned are susceptible to changes in real estate values in the corresponding areas.Continued economic distress could negatively impact additional borrowers’ and guarantors’ ability to repay their debt which would make more of the Company’s loans collateral dependent. The following tables provide details regarding the aging of the Company’s loan and lease portfolio, net of unearned income, by segment and class at June 30, 2011 and December 31, 2010: June 30, 2011 90+ Days 30-59 Days 60-89 Days 90+ Days Total Total Past Due still Past Due Past Due Past Due Past Due Current Outstanding Accruing (In thousands) Commercial and industrial $ Real estate Consumer mortgages Home equity Agricultural - Commercial and industrial-owner occupied - Construction, acquisition and development Commercial 19 Credit cards All other Total $ 7 December 31, 2010 90+ Days 30-59 Days 60-89 Days 90+ Days Total Total Past Due still Past Due Past Due Past Due Past Due Current Outstanding Accruing (In thousands) Commercial and industrial $ Real estate Consumer mortgages Home equity Agricultural Commercial and industrial-owner occupied 20 Construction, acquisition and development Commercial - Credit cards All other Total $ The following tables provide details of the Company’s loan and lease portfolio, net of unearned income, by segment, class and internally assigned grade at June 30, 2011 and December 31, 2010: June 30, 2011 Special Pass Mention Substandard Doubtful Loss Impaired Total (In thousands) Commercial and industrial $ Real estate Consumer mortgage 87 Home equity Agricultural - - Commercial and industrial-owner occupied 99 Construction, acquisition and development Commercial 59 - Credit Cards 11 18 - - All other 76 9 Total $ December 31, 2010 Special Pass Mention Substandard Doubtful Loss Impaired Total (In thousands) Commercial and industrial $ Real estate Consumer mortgage Home equity Agricultural - 20 Commercial and industrial-owner occupied 30 Construction, acquisition and development Commercial 98 Credit Cards 11 7 - - All other 35 44 Total $ 8 The following tables provide details regarding impaired loans and leases, net of unearned income, by segment and class at June 30, 2011 and December 31, 2010: June 30, 2011 Unpaid Average Recorded Investment Interest Income Recognized Recorded Principal Related Three months Six months Three months Six months Investment in Balance of Allowance for ended ended ended ended Impaired Loans Impaired Loans Credit Losses June 30, 2011 June 30, 2011 June 30, 2011 June 30, 2011 (In thousands) With no related allowance: Commercial and industrial $ $ $
